DETAILED ACTION
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112 and 103 rejections to Claims 1-20, see p.8-10, filed on 13 July 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §112 and 103 rejections to Claims 1-20 are withdrawn after Claim 1, 13-14 and 17-20 being amended.
	
	
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al. (US 2020/0349367 A1) discloses using past frame visible image to generate current viewpoint conversion image.  However, the past frame only includes periphery of a moving object not the moving object itself.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of generating three-dimensional shape data of a moving object based on a plurality of images captured from a plurality of viewpoints and in a case where the moving object becomes motionless during a part of an image capturing period, three-dimensional shape data of the moving object which is generated based on a plurality of images that are captured from the plurality of viewpoints before the moving object becomes motionless is output to the apparatus that generates the virtual viewpoint image as claimed in independent Claims 1, 13-14 and 17-20.  The closest prior art, Tu (Segmentation of sows in farrowing pens, IET Image Processing, vol.8, Iss. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613